United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   August 28, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 05-41117
                         Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

MICHAEL JOSEPH DERROW,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 9:05-CV-113
                       USDC No. 9:98-CR-6-9
                       --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Michael Joseph Derrow, federal inmate # 03199-286, was

convicted of conspiracy to possess and possession with intent to

distribute crack cocaine.    Derrow seeks a certificate of

appealability (COA) to appeal the district court’s order that

transferred his 28 U.S.C. § 2255 motion to this court as an

unauthorized successive § 2255 motion.

     We must examine the basis of our jurisdiction on our own

motion if necessary.     Mosley v. Cozby, 813 F.2d 659, 660 (5th

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-41117
                                -2-

Cir. 1987).   An order transferring a successive § 2255 motion to

the court of appeals is a nonappealable interlocutory order.

Brinar v. Williamson, 245 F.3d 515, 516-18 (5th Cir. 2001).    This

court is without jurisdiction to consider Derrow’s case.   See id.

Accordingly, the appeal is dismissed for lack of jurisdiction.

Derrow’s motions for a COA and for leave to proceed in forma

pauperis are denied.

     APPEAL DISMISSED FOR LACK OF JURISDICTION; MOTIONS DENIED.